  Case 7:17-cv-00137-KMK-AEK Document 125 Filed 12/29/20 Page 1 of 2
     Case 7:17-cv-07023-KMK Document 54 Filed 12/29/20 Page 1 of 2


                    A LIMITED LIABILITY PARTNERSHIP FOR THE PRACTICE OF LAW
       MEMO
         , E~tnnmf!i~DWAY,
             ·· n
                                              SUITE 2220
                                   4€Wr'oRK, NY 10018



                                                 December 29, 2020


BYECF

The Honorable Kenneth M. Karas
United States District Judge
Southern District ofNew York
300 Quarropas Street
White Plains, NY 10601

       Re: Soft Drink & Brewery Workers and Delivery Employees, Industrial
           Employees, Warehousemen, Helpers and Miscellaneous Workers, Greater
           New York and Vicinity Local Union No. 812, et al. v. Ulrich, Case No.
           17-cv-0137 (KA1K)

            Local 812 Health Fund et. al. v. Ulrich, Case No. 17-cv-7023 (KA1K)

Dear Judge Karas:

       As you know, our firm represents the Soft Drink & Brewery Workers and
Delivery Employees, Industrial Employees, Warehousemen, Helpers and Miscellaneous
Workers, Greater New York and Vicinity Local Union No. 812 and its individual officers
(the "Union"), and the Local 812 Health Fund and its trustees (the "Fund"), all Plaintiffs
in the above-referenced actions. We write to ask the Court's assistance in obtaining
proper discovery responses from Defendant John Ulrich under your Memo Endorsement
dated October 15, 2020 and docketed as document number 121.

       Mr. Ulrich was required to respond to Plaintiffs' document demands and
interrogatories no later than the December 21, 2020. On December 21, 2020, Mr. Ulrich,
through his fiance Andrea Campolo, emailed "responses" to the interrogatories.
However, his responses to all 24 interrogatories propounded by the Fund and 7 of the 12
interrogatories propounded by the Union contain only his objections, a recitation of his
alleged physical and psychological difficulties, and an assertion that he is incapacitated
and/or incompetent. As to the documents due from Mr. Ulrich, Ms. Campolo simply
advised that she and Mr. Ulrich were still gathering documents which would be mailed to
our firm.

        On December 22, 2020, I advised Mr. Ulrich and Ms. Campolo by email that the
interrogatory responses were unacceptable and warned that the Plaintiffs would ask the
Court to compel proper responses if such were not provided. I also asked that they send
the documents compiled thus far in response to the Plaintiffs' document demands and
  Case
     Case 7:17-cv-07023-KMK Document 54~Filed
       7:17-cv-00137-e1~~                 ~ledrcre1~
                                                 12/29/20Page
                                              12/29/20     Page
                                                              2 of2 2of 2

Hon. Kenneth M. Karas
December 29, 2020
Page 2 of2

supplement their submission as additional documents are identified. As of this date
Plaintiffs have not received any documents at all from Mr. Ulrich. Nor have they received
revised interrogatory responses.

        Plaintiffs respectfully ask this Court to order Mr. Ulrich to immediately provide
responsive answers to Plaintiffs' interrogatories. Plaintiffs have not attached Mr. Ulrich's
interrogatory responses to this letter because the responses contain information on Mr.
Ulrich's alleged medical conditions which may be better filed under seal. If the Court
wishes Plaintiffs to provide copies of the interrogatory responses, we ask for direction as
to how this should be done.

       Plaintiffs also ask that Mr. Ulrich be directed to immediately produce the
documents requested in Plaintiffs' document demands and detail his attempts to find any
documents that he cannot produce. We further respectfully suggest that the Court
sanction Mr. Ulrich if he continues to ignore his obligations in these cases.

           Plaintiffs will provide a copy of this letter to Mr. Ulrich via email and first class
mail.

Mr. Ulrich is to immediately provide the requested        Respectfully submitted,
documents and to answer the interrogatories. Failure to         Isl
do so could result in sanctions, including contempt.
Plaintiff's counsel is to mail this memo endorsement to
Plaintiff and certify that this was done in a filing by   Susan Bruno
12/31/20.                                                 Cary Kane LLP
                                                          Counsel for Plaintiffs



12/29/20




4848-3552-6476, V. 1
